OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/30/2017                                               COA No. 12-17-00118-CR
ALVAREZ, ISAIAS              Tr. Ct. No. 114-0582-11                   PD-1127-17
The appellant’s pro se petition for discretionary review has this day been received
and filed.
                                                           Deana Williamson, Clerk

                            12TH COURT OF APPEALS CLERK
                            PAM ESTES
      11/30/2017            1517 W. FRONT, ROOM 354
                            TYLER, TX 75701
                            * DELIVERED VIA E-MAIL *